Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: decoding unit in claim 21-29.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.

Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-6, 8-11, 13-16, 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhu et al. U.S. Publication No. 2010/0091837 A1 (hereinafter “Zhu”) in view of Zhu et al. U.S. Publication 2010/0195738 A1 (hereinafter “Zhu-2”).
Zhu discloses: 
21. and under similar rationale 30. A decoding apparatus, comprising: a decoding unit configured to: specify one of a maximum input bit rate or a coded picture buffer (CBP) size of a CPB of a sub-layer (Fig3/Table 3 discloses bit_rate_scale which is fixed (i.e. u(4)) and bit_rate_value_minus1 which is variable (i.e. ue(v)). Table 3 also discloses cpb_size_scale which is fixed (i.e. u(4)) and cpb_size_value_minus1 which is variable (i.e. ue(v)).); and based on a first parameter included in a hypothetical reference decoder (HRD) fixed syntax and a second parameter included in a HRD variable syntax, wherein the HRD fixed syntax includes a first HRD parameter common to a plurality of sub-layers, and the HRD variable syntax includes a (Paragraph [0012] discloses extracting sub-bitstreams corresponding to scalable aspects and the HRD is used to check for encoding standard compliance; Fig. 3; 24-28; in the tables u(#) are fixed and ue(v) are variable).
Zhu is silent about the following, however Zhu2 teaches decode an encoded bit stream including the sub-layer (Zhu2 paragraph [0172] discloses decoding a encoded second layer which is different from a first layer and includes HRD parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Zhu2 into the method of Zhu, in order to allow for transmission of layer-dependent parameters for non-base layers in an SVC environment (Zhu2 Abstract).

22. and 31. The decoding apparatus of claim 21, wherein the decoding unit is further configured to: extract the sub-layer from the encoded bit stream based on the HRD fixed syntax and the HRD variable syntax (Paragraph [0012] discloses extracting sub-bitstreams corresponding to scalable aspects and the HRD is used to check for encoding standard compliance; Fig. 3; 24-28; in the tables u(#) are fixed and ue(v) are variable). 
Zhu is silent about the following, however Zhu2 teaches decode the encoded bit stream based on the extracted sub-layer (Zhu2 paragraph [0172] discloses decoding a encoded second layer which is different from a first layer and includes HRD parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Zhu2 into the method of Zhu, in order to allow for transmission of layer-dependent parameters for non-base layers in an SVC environment (Zhu2 Abstract).

23. and 32. The decoding apparatus of claim 22, wherein the first parameter is bit_rate_scale, and the second parameter is bit_rate_value_minus1 (Fig. 3).

24. and 33. The decoding apparatus of claim 22, wherein the first parameter is cpb_size_scale, and the second parameter is cpb_size_value_minus1 (Fig. 3).

25. and 34. The decoding apparatus of claim 21, wherein the HRD fixed syntax further includes initial_cpb_removal_delay_length_minus1 (Fig. 3).

26. and 35. The decoding apparatus of claim 21, wherein the HRD fixed syntax further includes cpb_removal_delay_length_minus1 (Fig. 3).

27. and 36. The decoding apparatus of claim 21, wherein the HRD fixed syntax further includes dpb_output_delay_length_minus1 (Fig. 3).

28. and 37. The decoding apparatus of claim 21, wherein the HRD fixed syntax, common to each sub-layer of the plurality of sub-layers, is included as a syntax of the encoded bit stream (Fig. 3; 24-28; in the tables u(#) are fixed and ue(v) are variable).

29. and 38. The decoding apparatus of claim 21, wherein the HRD variable syntax, corresponding to each sub-layer of the plurality of sub-layers, is included as a syntax of the encoded bit stream (Fig. 3; 24-28; in the tables u(#) are fixed and ue(v) are variable).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W BECKER/Examiner, Art Unit 2483